DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 08/27/2021 on 08/27/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Masini et al. US 10454371.
	Regarding Claim 1, Chen teaches (Figures 2-12 and 16) a control circuit (34) of a buck-boost converting apparatus (30), comprising: an output stage (32) comprising a first switch (SW1), a second switch (SW2) and an output inductor (L), one terminal of the output inductor being coupled to a node between the first switch and the second switch (first terminal of  L); a current sensing circuit (sensing the Iload, Vin and Vout), coupled to the node (Fig. 16) and configured to sense an output current of the buck-boost converting apparatus and provide a current sensing signal (e.g. Ib or Vb, see par. 27-28 and 42); and a mode determination circuit (3082-3812 and switch), coupled to the current sensing circuit and configured to receive the current sensing signal (Ib or Vb), wherein the mode determination circuit generates a default voltage (Vdec) according to the current sensing signal and a default current (with 3802 or 3806), and the mode determination circuit generates a switching control signal (from 3808-3812) according to the default voltage and the current sensing signal to control the buck-boost converting apparatus to be operated in a buck mode, a boost mode or a buck-boost mode. (For Example: Paragraphs 27-31, 33-38 and 42) 

	Masini teaches (Figures 1-5) the mode determination circuit (determining the transition between buck and boost) determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes (See fig. 4-5) of the output current (304) and the default current (Ith). (For Example: abstract, Col. 4 lines 1-50, Col. 5 lines 28-51 &60-67, Col. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the mode determination circuit determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes of the output current and the default current, as taught by Zhang to avoid the risk of getting stuck in the wrong state when managing buck-boost transitions in existing circuits

	Regarding Claim 2, Chen teaches (Figures 2-12 and 16) further comprising: a pulse width modulation generation circuit (3814 and 40-44), coupled to the mode determination circuit (at  3808-3812) and configured to generate a pulse width modulation signal (PWM) according to the switching control signal (from 308-3812). (For Example: Paragraphs 27-31, 33-38 and 42)

	Regarding Claim 3, Chen teaches (Figures 2-12 and 16) a driver (36) and an output stage (32), the driver is coupled between the pulse width modulation generation 
	Regarding Claim 4, Chen teaches (Figures 2-12 and 16) wherein the pulse width modulation generation circuit (3814 and 40-44) further comprises: a mode switching circuit (3814), coupled to the mode determination circuit (38) and configured to generate a mode switching signal (from 3814) corresponding to the buck mode, the boost mode or the buck-boost mode according to the switch control signal (from  3808-3812); and a pulse width modulation generator (40-44), coupled to the mode switching circuit (3814) and configured to generate the pulse width modulation signal (PWM) corresponding to the buck mode, the boost mode or the buck-boost mode according to the mode switching signal. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 5, Chen teaches (Figures 2-12 and 16) wherein the mode determination circuit (3802-3812 and switch) comprises: a first determination circuit (e.g. with 3808), configured to determine a switching between the buck mode and the buck-boost mode according to the default voltage and the current sensing signal (Vdec and Ib or Vb); and a second determination circuit (3810 or 3812), configured to determine a switching between the buck-boost mode and the boost mode according to the default voltage and the current sensing signal (Exam Note: with the comparison done by 3808-3812 the signals s(3:0) change states which then change the ramps SAW12 and SAW34 which are generated by 44 based on said signals). (For Example: Paragraphs 27-31, 33-38 and 42) 	
	Regarding Claim 8, Chen teaches (Figures 2-12 and 16) a buck-boost mode switching method (from 30), applied to a buck-boost converting apparatus (30), an output stage (at 32) of the buck-boost converting apparatus comprising a first switch (SW1), a second switch (SW2) and an output inductor (L), one terminal of the output inductor being coupled to a node (first terminal of L) between the first switch and the second switch, the buck-boost mode switching method comprising steps of: sensing an output current of the buck-boost converting apparatus (sensing Iload) at the node (Fig. 16) and providing a current sensing signal (Ib or Vb); generating a default voltage (Vdec) according to the current sensing signal and a default current (3802 or 3806); and generating a switch control signal (from 3808-3812) according to the default voltage and the current sensing signal to control the buck-boost converting apparatus to be operated in a buck mode, a boost mode or a buck-boost mode. (For Example: Paragraphs 27-31, 33-38 and 42)
Chen does not teach the mode determination circuit determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes of the output current and the default current.
	Masini teaches (Figures 1-5) the mode determination circuit (determining the transition between buck and boost) determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes (See fig. 4-5) of the output current (304) and the default current (Ith). (For Example: abstract, Col. 4 lines 1-50, Col. 5 lines 28-51 &60-67, Col. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the mode 
	Regarding Claim 9, Chen teaches (Figures 2-12 and 16) further comprising: generating a pulse width modulation signal (PWM) according to the switching control signal; and generating a plurality of switch control signals (VA-VD) to an output stage (32) of the buck-boost converting apparatus according to the pulse width modulation signal. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 10, Chen teaches (Figures 2-12 and 16) further comprising: generating a mode switching signal (from 3814) corresponding to the buck mode, the boost mode or the buck-boost mode according to the switch control signal (from 3808-3812); and generating the pulse width modulation signal (PWM) corresponding to the buck mode, the boost mode or the buck-boost mode according to the mode switching signal. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 11, Chen teaches (Figures 2-12 and 16)further comprising: determining a switching between the buck mode and the buck-boost mode according to the default voltage and the current sensing signal (Vdec and Ib or Vb); and determining a switching between the buck-boost mode and the boost mode according to the default voltage and the current sensing signal (See fig. 11 and 16).  (For Example: Paragraphs 27-31, 33-38 and 42)

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Masini et al. US 10454371 and further in view of Zhang et al. US 20110156683.
	Regarding Claim 6, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the first determination circuit (3808).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach and the first determination circuit compares the current sensing signal and the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode, and the second time is later than the first time.
	Zhang teaches (Figures 1-2) and the first determination circuit (Comp1) compares the current sensing signal (Vsum) and the default voltage (Vc1) at a second time to generate the switch control signal (Vrst1) to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode (done by Comp1 and 201, see Fig. 3), and the second time is later than the first time. (For Example: Paragraphs 17-24)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include and the first determination circuit compares the current sensing signal and the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode, and the second 
	Regarding Claim 12, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the first determination circuit (3808).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach and comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time; if the current sensing signal is higher than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck mode; and if the current sensing signal is lower than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode.
	Zhang teaches (Figures 1-2) and comparing the current sensing signal with the default voltage (at comp1 with Vsum and VC1) at a second time to generate the switch control signal (VRST), wherein the second time is later than the first time; if the current sensing signal is higher than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck mode (Fig. 2b left side, buck only); and if the current sensing signal is lower than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode (when Buck signal is on and remains on). (For Example: Paragraphs 17-24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include and comparing the current sensing signal with the default voltage at a second time to . 

Claims 7  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Masini et al. US 10454371 and further in view of Henzler et al. US 10622898.
	Regarding Claim 7, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the second determination circuit (3810 or 3812).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach the second determination circuit compares the current sensing signal with the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode, and the second time is later than the first time.
	Henzler teaches (Figures 4-5) the second determination circuit (445) compares the current sensing signal (Coil current) with the default voltage (tolerance current) at a second time to generate the switch control signal (from 445) to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode (See 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the second determination circuit compares the current sensing signal with the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode, and the second time is later than the first time, as taught by Henzler, to improve the regulated output voltage accuracy and reduce the regulated output voltage ripple.
	Regarding Claim 13, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the second determination circuit (3810 or 3812); and if the current sensing signal is lower than a voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode (Fig. 11, with lower sensing signal the converter moves from boost to buck-boost mode); and if the current sensing signal is higher than a voltage, controlling the buck-boost converting apparatus to be operated in the boost mode (Fig. 11, with higher sensing signal the converter moves from buckboost mode to boost mode).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time.
	Henzler teaches (Figures 4-5) a default voltage (tolerance current), comparing the current sensing signal with the default voltage ( coil current and tolerance current, at 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time, as taught by Henzler, to improve the regulated output voltage accuracy and reduce the regulated output voltage ripple.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838